Citation Nr: 1225010	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to December 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically VA treatment records dated through March 2012.

The Veteran testified before a Veterans Law Judge (VLJ) at a June 2008 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in January 2009 and in November 2009.

In December 2010, the Veteran was informed that the VLJ that conducted the June 2008 hearing was no longer employed by the Board and was offered the opportunity for another hearing.  He elected to have another RO (Travel Board) hearing in January 2011.  The Board remanded the instant matter in February 2011 to allow such a hearing to be scheduled.

The Veteran testified before the undersigned Acting ALJ (AVLJ) at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

This matter was again remanded by the Board in January 2012.



FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran suffers from PTSD.

2.  The Veteran's depression was not present in service and is not etiologically related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a PTSD in a June 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and the VA examination reports have been obtained.  A March 2008 response from the VA Medical Center (VAMC) in Muskogee indicated that they had no records related to the Veteran.  During a June 2011 hearing, the Veteran testified that he only received treatment at VA.

In January 2009, the Board remanded the instant claim to allow the Veteran the opportunity to provide additional information with regard to his claimed stressor and to allow the RO to attempt to verify this claimed stressor with the United States Joint Services Records Research Center (JSRRC).  The Veteran was to be contacted to provide the names and addresses of any health care providers he had seen.  A VA examination was to be conducted to determine the nature and etiology of his claimed psychiatric disability in the event that his claimed stressor was verified.  A February 2009 letter requested that the Veteran provide additional information with regard to his stressor and provide the contact information for his health care providers.  The Veteran's claimed stressor (i.e. an explosion at the ammunition depot at Long Binh) was verified in April 2009 and a VA examination was conducted in July 2009.

The Board remanded the instant claim in November 2009 to allow proper VCAA notice to be provided to the Veteran and to allow the RO to obtain his outstanding Vet Center treatment records.  A VA examination was then to be conducted to determine the nature and etiology of his claimed acquired psychiatric disorder.  Such VCAA notice was provided in February 2010 and his Vet Center treatment records are contained in the claims file.  A VA examination was conducted in April 2010.  The Board remanded the instant claim in February 2011 to allow a RO (Travel Board) hearing to be scheduled; such a hearing was conducted in June 2011.

In January 2012, the Board remanded the instant claim to allow the Veteran to be contacted to provide the names and addresses of any mental health care providers he had seen since 2010 and to allow the RO to obtain his updated VA treatment records.  A VA psychiatric examination was then to be conducted to determine the nature and etiology of his claimed psychiatric disorder.  A February 2012 letter to the Veteran asked him to provide the information regarding any mental health providers and his updated VA treatment records are contained in his electronic claims file.  Such a VA examination was conducted in March 2012.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

The CAVC has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488  (2010) (per curiam).  During the June 2008 hearing, the issue of appeal was identified.  The Veteran was asked about his service in Vietnam and whether he received current treatment.

During the June 2011 hearing, the issue on appeal was again identified.  The Veteran was asked where he received treatment, whether he had been diagnosed with PTSD and about his experiences in Vietnam.  The undersigned suggested that the Veteran submit lay statements to describe his symptoms after he returned from Vietnam.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as psychosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The CAVC has found that corroboration of every detail of a claimed stressor, including personal participation, is not required.  Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124  (2002). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a). 

An alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service connected disability can be service connected for compensation.  Allen v. Principi, 237 F.3d 1368, 1376, 1381 (Fed. Cir. 2001) (explaining that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability acquired on a secondary service connection basis).  A veteran must adequately establish that, through clear medical evidence, an alcohol or drug abuse disability is secondary to or caused by a primary service connected disorder and not due to willful wrongdoing.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  The term "primary" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder Claim

The Veteran contends that he suffers from PTSD as a result of his service in Vietnam, specifically the lack of training he received prior to been stationed in Long Bien.

A January 1966 service entrance examination and a December 1967 service discharge examination were negative for any relevant abnormalities.  The Veteran denied nervous trouble of any sort in the accompanying Report of Medical Histories (RMHs).  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any psychiatric disorder.

An October 2005 VA treatment note, which documented the Veteran's first visit to VA, noted that he denied experiencing psychiatric symptoms.

An October 2005 VA treatment note indicated that a depression screening was positive.

A January 2006 VA treatment note wrote that a PTSD screening was negative.

In a June 2006 formal claim, the Veteran indicated that his PTSD began in January 2003.

A July 2006 private treatment note reflected the Veteran's reports of losing his mattress business in 1995 due to being undersold by subsidized Vietnamese competition.  He reported feeling "very resentful" over these circumstances and that this resentment would continue to his grave.

During a June 2008 hearing, the Veteran testified that he killed an enemy soldier while providing security in Vietnam.  His "major stress" in service was that he was never given a military occupational specialty (MOS) and never went to advanced individual training (AIT).  He received treatment at the Vet Center for about a year but stopped because he wasn't "getting anything out of it."  He first sought psychiatric treatment in 2005 and was not currently receiving treatment.

A July 2009 VA psychological examination noted that the Veteran's presenting complaint was anger over the RO telling him that his MOS was a crypto-operator as he never received training for this specialty.  He reported that he had exchanged fire with the enemy while clearing fields prior to headquarters being transferred during service.  Following an examination and a review of the Veteran's claims file, a diagnosis of depressive disorder NOS was made.  The examiner opined that a diagnosis of PTSD was not consistent with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) diagnostic criteria or supported by the findings of her examination.  While the Veteran did experience trauma while serving in Vietnam, he had not persistently re-experienced traumatic events and did not meet the criteria for persistent avoidance of stimuli associated with the trauma.  He did have symptoms of increased arousal including difficulty staying asleep, irritability and difficulty concentrating.  The diagnosis of depressive disorder NOS was consistent with the diagnostic criteria as he met all of the criteria for symptoms of a diagnosis of major depression but many of these symptoms may be accounted for by his chronic alcohol abuse.  For example, he had a depressed mood and diminished pleasure in daily activities.  Post-military stressors included divorce, losing his business and having no retirement.

A December 2009 VA mental health diagnostic study indicated that a PTSD diagnosis was suggested.

A December 2009 VA mental health treatment note contained diagnoses of depression not otherwise specified (NOS) and rule-out PTSD.

A March 2010 VA addendum to the July 2009 VA examination indicated that it was not at least as likely as not that the Veteran suffered from PTSD.  The examiner had reviewed the Veteran's Vet Center medical records, which indicated that being in Vietnam was stressful for the Veteran, and his had already been conceded.  However, he did not present with symptoms which met the full criteria for PTSD.  It was not as least as likely as not that the Veteran's current depression was related to his service as it was associated with alcohol dependence, losing his wife and his business with no retirement.

An April 2010 VA examination, conducted by the same examiner that conducted the July 2009 VA examination, reflected the Veteran's complaints of a poor attitude, being critical of others, general feelings of malice, depression and intrusive thoughts about the jobs he had during service with no certification.  He related these feelings to not being provided training before being sent to Vietnam and that he believed that he would have had a different outcome in his life had he been provided training.  Mental status examination noted that the Veteran appeared depressed and frustrated about not receiving training before being sent to Vietnam yet reported that he was successful there and confident about his abilities.  Diagnoses of depressive disorder, NOS and a history of alcohol dependence were made.  The examiner opined that a diagnosis of PTSD continued to not be consistent with the reports and findings on examination.  The findings and opinions contained in the July 2009 report continued to be supported by this examination.

In a November 2010 statement, the Veteran wrote that he could not explain what he did in Vietnam as he was a floater, never attended AIT and was never trained.

During the June 2011 hearing, the Veteran testified that no physician or psychologist had diagnosed him with PTSD.  He served in Vietnam and was stationed at Long Bien.  He did not undergo AIT and was assigned numerous jobs while in Vietnam, including transporting troops.  He was never ambushed while transporting troops.  There was an ammunition dump explosion while he was in Long Bien.  His "major problem" with regard to his Vietnam service was that he was given a weapon without training.  He did not feel comfortable with his previous provider and therefore did not open up.  His memories of Vietnam bothered him more now that he had retired and had more time.

A March 2012 VA examination reflected the Veteran's reports that he began drinking heavily while working as a traveling salesman due to an unlimited expense account.  His drinking worsened and he later stopped drinking for eight to 10 years.  He began drinking again in 1995 due to boredom and had continued since that time.  With regard to his service, he reported that it was "stressful" as he was never trained to do anything and he was not given AIT.  He was stationed in Vietnam and was frequently assigned to drive new troops from Long Binh to Saigon.  A claymore mine exploded one day while on this convoy and resulted in a tiny piece of metal in his knee.  He also reported that his bunkmate shot himself the first month he was in Vietnam but denied post traumatic symptoms secondary to this event as he did not know this bunkmate very well and could not remember his first name.  The examiner noted that the Veteran was asked several times during the two hour and twenty minute interview to describe what was stressful about his time in Vietnam, to which he consistently reported that he had not been properly trained and that it was "scary" to drive troops as he feared that "anything could happen."

The March 2012 VA examiner opined that while the Veteran had some post traumatic symptoms, he did not meet the full criteria for a diagnosis of PTSD.  He also reported depressed mood at times but did not meet the criteria for a diagnosis of depression.  He did, however, meet the diagnostic criteria for alcohol abuse.  As this alcohol abuse did not appear to be related to service, there was therefore no condition which can be service connected.  The examiner noted a review of the Veteran's claims file and electronic medical records.

Various Vet Center treatment records did not contain an assessment or a diagnosis related to an acquired psychiatric disorder.

The Veteran filed the instant claim in June 2006.  Although the record establishes that a diagnosis of PTSD was "suggested" in a December 2009 mental health diagnostic study and rule-out PTSD was noted in a December 2009 VA mental health treatment note, he has not been diagnosed with PTSD during the course of this appeal.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current diagnosis of PTSD, service connection cannot be granted, regardless of whether the claimed stressor has been verified or reported fear of hostile military activity.  In addition, direct service connection for alcoholism is precluded as a matter of law and the Veteran has not been granted service connection for any other disability.  See 38 U.S.C.A. § 105, 38 C.F.R. §§ 3.301, 3.310.

The Veteran has a current acquired psychiatric disorder as he has been diagnosed with depression.  In order for his depression to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The VA examiner has repeatedly declined to find a nexus between the Veteran's depression and his service, opining that this condition was attributable to post-military stressors such as his divorce and losing his business.  These opinions were based upon a review of the Veteran's claims file, including his service treatment records, and his subjective reports regarding his symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  These opinions are being afforded great probative weight.  No other competent medical opinion suggesting such as nexus has been submitted.  

The Veteran has, on occasion, generally alleged a continuity of symptomology since service.  The clinical evidence does not establish suggest a continuity as the Veteran began seeking psychiatric care in approximately 2006, nearly 40 years after service discharge, and the Veteran has not alleged receiving such care prior to that time.  However, the Veteran indicated in his June 2006 formal claim that this PTSD began in January 2003.  He testified that he had experienced recurring recollections of Vietnam, specifically of not being properly trained to operate a weapon, during his June 2011 hearing but denied experiencing nightmares or unwelcomed thoughts in a January 2006 PTSD screening.  In addition, he denied experiencing psychiatric symptoms in an October 2005 VA initial physical examination.  The Veteran's reports regarding a continuity of symptomology are deemed to not be credible.

The Veteran is not competent to opine as to the etiology of his current depression as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current depression and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has a multiple post-service personal stressors.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his depression and service are not probative as to this question.

Psychosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence is negative for a diagnosis of psychosis.

As the evidence is against finding a nexus between an acquired psychiatric disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.








ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


